 Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 Basanda Khaimova, individually and on behalf of all
 others similarly situated                                              Civil Action No: 1:21-cv-2190
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Forster & Garbus, LLP,
 Portfolio Recovery Associates, LLC,

                                       Defendant(s).


Plaintiff Basanda Khaimova (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Stein Saks, PLLC, against Defendants Forster & Garbus, LLP and Portfolio

Recovery Associates, LLC (hereinafter referred to individually as “Defendant Forster” and

“Defendant Portfolio”, respectively; or as “Defendants”, collectively), individually and on behalf of

a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

                                                  1
Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 2 of 9 PageID #: 2




 concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

 collection of debts" does not require "misrepresentation or other abusive debt collection

 practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

 determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

 gave consumers a private cause of action against debt collectors who fail to comply with the

 Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

 action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

 rise to the claim occurred.

                                 NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

 seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

 Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory relief.

                                            PARTIES

    7.      Plaintiff is a resident of the State of New York, County of Queens.



                                               2
Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 3 of 9 PageID #: 3




    8.      Defendants are both "debt collectors" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6).

    9.      Upon information and belief, Defendants are both companies that use the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

                                      CLASS ALLEGATIONS

    10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    11.     The Class consists of:

            a. all individual consumers;

            b. to whom Defendant Forster sent a collection letter attempting to collect a

                 consumer debt;

            c. on behalf of Defendant Portfolio;

            d. for which the debt had already become a judgement;

            e. that failed to include any information regarding the accrual of interest, fees and/or

                 costs associated with a judgment;

            f. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

    12.     The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    13.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

 partners, managers, directors and employees of the Defendants and their respective immediate



                                                3
Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 4 of 9 PageID #: 4




 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    14.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibit A, violate 15 U.S.C. §§ l692e.

    15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor her attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    16.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions’ predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants' written communications to consumers, in the forms

                attached as Exhibit A violate 15 U.S.C. § l692e.



                                                4
Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 5 of 9 PageID #: 5




            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).



                                               5
Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 6 of 9 PageID #: 6




                                     FACTUAL ALLEGATIONS

     19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

     20.     Some time prior to February 5, 2021 an obligation was allegedly incurred to the

 original creditor, Citibank, N.A.

     21.     Upon information and belief, the defaulted debt was purchased by Defendant

 Portfolio Recovery Associates, LLC.

     22.     Defendant Portfolio hired Defendant Forster & Garbus LLP, a New York Law Firm,

 to act as their agent in collecting the subject debt from the Plaintiff.

     23.     Upon information and belief, the original subject obligation arose out of a Sears

 credit card debt. The subject debt was incurred by Plaintiff solely for personal, household or

 family purposes.

     24.     The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

     25.     The subject obligation is consumer-related, and therefore a "debt" as defined by 15

 U.S.C.§ 1692a(5).

     26.     Defendant Portfolio is a debt buyer who buys delinquent debts, and the current owner

 of the subject debt, and therefore a "debt collector" as defined by 15 U.S.C.§ 1692a(6)

     27.     Defendant Portfolio contracted with Defendant Forster for the purpose of collecting

 the subject debt. Therefore, Defendant Forster is a “debt collector” as defined by 15 U.S.C.§

 1692a(6).




                                                 6
Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 7 of 9 PageID #: 7




                            Violation – February 5, 2021 Collection Letter

    28.     On or about February 5, 2021, Defendant Forster sent the Plaintiff a collection letter

 (the “Letter”) regarding the alleged debt owed to Defendant Portfolio. (See Letter at Exhibit A.)

    29.     Towards the top of the letter, it states (Exhibit A):

                            BALANCE DUE: $6,640.19

    30.     Defendant Forster further states that this account is a judgement.

    31.     However, Defendant Forster failed to advise the Plaintiff that a judgment for the

 balance due against the Plaintiff causes the total amount due to continuously increase as it

 accrues interest - starting from the date of the entry of judgment and continuing until the

 judgment is paid.

    32.     Defendant also failed to state explicitly that this interest was waived.

    33.     Plaintiff incurred an informational injury as Defendant Forster misstated the balance

 due by failing to include the fact that interest would continue to accrue from the date of the entry

 of judgment.

    34.     Without this information, Plaintiff cannot properly evaluate the settlement options

 offered, or make financial decisions with the limited resources she has available.

    35.     As a result of Defendant Forster’s deceptive, misleading and unfair debt collection

 practices, Plaintiff has been damaged.

    36.     As Defendant Portfolio contracted Defendant Forster to collect its debt(s), it should

 also bear liability for any and all violations/damage resulting from Defendant Forster’s debt

 collection practices.




                                                7
 Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 8 of 9 PageID #: 8




                                               COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

       37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       38.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       40.     Defendants violated §1692e:

               a. As the letter falsely represents the true amount of the debt in violation of

                   §1692e(2); and

               b. By making a false and misleading representation in violation of §1692e(10).

       41.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       42.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Basanda Khaimova, individually and on behalf of all others similarly

situated, demands judgment from Defendant Forster & Garbus, LLP and Defendant Portfolio

Recovery Associates, LLC as follows:

                                                  8
Case 1:21-cv-02190-RPK-LB Document 1 Filed 04/21/21 Page 9 of 9 PageID #: 9




    1.       Declaring that this action is properly maintainable as a Class Action and certifying

 Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

    2.       Awarding Plaintiff and the Class statutory damages;

    3.       Awarding Plaintiff and the Class actual damages;

    4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

 expenses;

    5.       Awarding pre-judgment interest and post-judgment interest; and

    6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

 just and proper.


    Dated: April 21, 2021                                 Respectfully Submitted,

                                                          STEIN SAKS, PLLC

                                                          __/s/ Tamir Saland____
                                                          Tamir Saland, Esq.
                                                          285 Passaic Street
                                                          Hackensack, NJ 07601
                                                          Ph: 201-282-6500 ext. 122
                                                          Fax: 201-282-6501
                                                          tsaland@steinsakslegal.com
                                                          Counsel for Plaintiff Basanda
                                                          Khaimova




                                               9
